Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Ono et al. [US Patent Application Publication 2015/0055131 A1], fails to anticipate or render obvious detect whether the parallel trigger model includes an overlap between the first process and the second process, generate an error message in response to detecting the overlap, when the overlap is not detected, execute the first process to cause a first functionality of the test and measurement instrument to be performed, and when the overlap is not detected, execute the second process to cause a second functionality of the test and measurement instrument to be performed on the signal, the second process commencing prior to a completion of the first process, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 12 is allowed because the closest prior art, Ono et al. [US Patent Application Publication 2015/0055131 A1], fails to anticipate or render obvious detecting whether the parallel trigger model includes an overlap between the first process and the second process, generating an error message in response to detecting the overlap, receiving a signal from a device under test; [[and]] when the overlap is not detected, based on the parallel trigger model, performing a first process associated with a first functionality, from a start time to an end time; and when the overlap is not detected, based on the parallel trigger model, performing a second process, associated with a second functionality, on the signal, the second process beginning prior to the end time of the first process, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 17 is allowed because the closest prior art, Ono et al. [US Patent Application Publication 2015/0055131 A1], fails to anticipate or render obvious detect whether the parallel trigger model includes an overlap between the first process and the second process; generate an error message in response to detecting the overlap; when the overlap is not detected, configure a first set of components associated with a first functionality of the test and measurement instrument to perform a first type of operation based on the parallel trigger model; when the overlap is not detected, configure, concurrently with the configuration of the first set of components, a second set of components associated with a second functionality of the test and measurement instrument to perform the second type of operation based on the parallel trigger model, in combination with all other limitations in the claim(s) as defined by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY  whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862